Title: From Thomas Jefferson to Thomas McKean, 4 August 1781
From: Jefferson, Thomas
To: McKean, Thomas


        
          Sir
          Albemarle Aug. 4. 1781.
        
        The letter of June the 15th. with which your Excellency was pleased to honor me came unfortunately when I was absent on a journey to the county of Bedford an hundred miles Southward of this. I there received it on the 9th. of July, and a return to this place was necessary to furnish me certain informations on which depended materially my powers to obey the wishes of Congress. This return was retarded till within these few days by an unlucky fall from a horse which rendered me unable to travel and produced so much of the delay of this answer as has occurred with me.
        I fully feel how honourable is the confidence which Congress has been pleased to repose in me by their appointment to the high and arduous duty of assisting in the negotiations for peace, and do sincerely lament the existence of circumstances which take from me the right of accepting so desireable an office. But when I consider the abilities which will be opposed to those who undertake this great work, the knowledge and talents requisite to weigh and discuss the great interests of the contending powers and of all their members, and to investigate and foil the various combinations which artifice and intrigue will form against them, I am conscious of nothing within myself which fits me for such an encounter. To this disqualification which is perpetual in it’s nature, is added a temporary and indispensable obligation of being within this state till a later season of the present year than the duties of this appointment would admit. After begging your Excellency therefore to make my most grateful acknowledgements to Congress for the honor they destined me, I must ask their leave to decline the undertaking; in doing which I should not render justice to myself were I not to declare my zealous wishes to serve our common country on the most general principles, and at the same time the particular pleasure with which I should have undertaken this appointment had it depended on circumstances within my power to controul.
        I have the honor to be with infinite respect Your Excellency’s Most obedient & most humble servt.,
        
          Th: Jefferson
        
      